Citation Nr: 0906383	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant's income precludes payment of 
improved death pension benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947, and from October 1950 to February 1953.  The veteran 
passed away on October 3, 2000; at the time of his death, he 
was in receipt of VA compensation benefits.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2006 and 
May 2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The first rating action 
denied the appellant's claim for entitlement to improved 
death pension benefits because the appellant's income 
exceeded the income limits as prescribed by law and 
regulation.  The second rating action denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of both decisions and she has appealed 
to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in October 2000; the Certificate of 
Death listed the cause of the veteran's death to be lung 
cancer.  

3. At the time of death, the veteran was receiving VA 
compensation benefits for his service-connected psychiatric 
disorder.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or a service-
connected disability has not been presented.

5.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.  Alternatively, the appellant's annual 
income exceeds the maximum annual income for death pension 
benefits with a special monthly pension allowance for a 
surviving spouse without children. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2008).

2.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 
3.102, 3.159, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that survivor's 
benefits be awarded to her as the result of the veteran's 
death.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in February 2008.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the veteran's death and for death 
pension benefits, and her, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran had two periods of service - one following World 
War II and one during the Korean Conflict.  He was 
subsequently released from active duty in 1953.  Nearly forty 
years later, in 1992, service connection was granted for 
post-traumatic stress disorder (PTSD).  A 30 percent 
disability rating was assigned in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1991).  The 30 percent rating 
remained in effect until the veteran's death in 2000.

The record reflects that the veteran passed away on October 
3, 2000.  Per the Certificate of Death, the immediate cause 
of the veteran's death was listed as lung cancer.  No other 
disabilities, disorders, or conditions was listed as an 
immediate or underlying cause of the veteran's death.  

Following the veteran's death, the appellant submitted a 
claim for accrued benefits.  This claim was denied.  This 
occurred in March 2001.  Approximately five years later, the 
appellant submitted another claim for death benefits.  She 
specifically asked for improved death pension benefits.  In 
support of her claim, the appellant submitted several 
statements showing her financial status.  Ultimately the 
appellant's claim was denied on the basis that her gross 
yearly household income exceeded the legal limits set by 
Congress for a widow with no dependents.  

Shortly thereafter, the appellant also submitted a claim 
involving entitlement to service connection for the cause of 
her husband's death.  The RO reviewed the veteran's available 
medical records and other statements provided by the 
appellant.  The RO concluded that the evidence did not show 
that the veteran's death was due to a service-connected 
disability.  Specifically, the RO found that the veteran's 
PTSD did not cause or contribute to the veteran's death in 
any manner.  It was further determined that the veteran's 
lung cancer (his cause of death) was not related to or caused 
by his military service.  Following notification of the 
denial of her claim, the appellant also appealed this issue.  

I.  Cause of Death

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2008).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The record reveals that the veteran was service-connected for 
PTSD.  Prior to his death, he had been receiving treatment 
for violent outbursts, acting usually, and forgetfulness.  
More importantly, he was also receiving treatment for, or at 
least complaining about, arthritis, poor eyesight, hearing 
impairment, and ulcers.  Additionally, he had been diagnosed 
as suffering from coronary artery disease and chronic 
obstructive pulmonary disease.  Approximately a year prior to 
his death, he was diagnosed as suffering from carcinoma of 
the lung (small cell carcinoma of the lung with metastasis).  
A review of available medical treatment records fails to 
reveal the veteran's PTSD, his only service-connected 
disability, caused or contributed to the veteran's death.  

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his military service 
or the symptoms produced by his PTSD.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Despite the appellant's contentions, medical 
evidence showing that the veteran's death was caused by or 
related to his service or to his service-connected PTSD has 
not been presented.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service or his service-connected PTSD did 
not cause or contribute to the veteran's death.  Hence, 
service connection for the cause of the veteran's death is 
denied.

II.  Eligibility for Improved Death Pension Benefits

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
veteran had qualifying service and the surviving spouse's 
meets the net worth requirements of 38 C.F.R. § 3.274 (2008) 
and has an annual income not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23 
(2008).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262 (2008).  Exclusions 
from countable income for the purpose of determining 
entitlement to pension also include amounts paid for a 
veteran's just debts, expenses of last illness and burial, to 
the extent such burial expenses were not reimbursed by VA.  
38 C.F.R. § 3.272 (2008).

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21 (2008).

The appellant's claim for death pension benefits was received 
by the RO in August 2006.  Effective December 1, 2005, the 
maximum allowable rate for calendar year 2006 for a surviving 
spouse with no children was $7,094.00 (US dollars).  The 
maximum allowable rate for a surviving spouse with no 
children requiring aid and attendance was $11,340.00 (US 
dollars).

Effective December 1, 2006, the maximum allowable rate for 
calendar year 2007 for a surviving spouse with no children 
was $7,329.00 (US dollars).  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $11,715.00 (US dollars).  

The appellant has provided, via VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, a breakdown 
of her income.  This income includes Social Security 
Administration (SSA) monthly benefits in the amount of 
$543.00 (US dollars) per month and monthly payments from a 
black lung settlement of $574.60 (US dollars) per month.  
This means that her yearly gross income for calendar year 
2006 for VA purposes was $13,411.20 (US dollars).  

In this case, the RO has denied the appellant's claim for 
death pension benefits on the basis that her income exceeds 
the maximum annual pension rate for a spouse not needing aid 
attendance and alternatively as a spouse needing aid and 
attendance.  The appellant's countable annual income of 
$13,411.20 (US dollars) exceeds the $7,094.00 (US dollars) 
limit set by law for a surviving spouse without any children 
in 2006; that same amount of income exceeds the $7,329.00 (US 
dollars) limit set by law for a surviving spouse without any 
children in 2007.  If the appellant is severely disabled, as 
she may well be, special monthly pension allowances raise the 
maximum legal income limits.  These limits for 2006 and 2007 
are $11,340.00 (US dollars) and $11,715.00 (US dollars).  
Even when the highest allowable special monthly pension 
allowance is considered, the appellant's income of $13411.20 
(US dollars) still exceeds the maximum limits allowed by law.  

As such, the appellant's countable income exceeded the 
threshold for 2006 and 2007 for meeting the relevant 
eligibility requirements.  The appellant has not since 
submitted a Medical Expense Report (VA Form 21-8416) or 
Improved Pension Eligibility Verification Report (VA Form 21- 
0518-1) demonstrating a change in her income or medical 
expenses.  Therefore, the appellant is not entitled to 
improved death pension benefits.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to improved death pension benefits is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


